Title: From George Washington to Samuel Hanson, 16 January 1789
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon Jany 16th 1789

Your letters of the 10th  and 12th came duly to hand In answer to the latter—I have only to observe that, it would give me pleasure to endulge my Nephew George Washington in any attainment which could contribute to his improvement or innocent gratification were his funds, or my convenience adequate thereto. But as his Estate is either unproductive or the Produce incompetent to the payment of his Fathers debts, and my money and credit has been his and brothers principal support for some time past, the object of his present wish (communicated by you) must be suspended till I can (having set on foot an enquiry) be made acquainted with the cause. With esteem and regard I am Sir yr &c.

Go: Washington

